DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to reply filed 4/14/2019.
Claims 1-5 and 8-17 are rejected. Claims 6-7 were canceled. No Claims were added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-5, 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites processing a database object in accordance with a processing request, determining the mode of the processing request and responsive to determining that the mode of processing satisfies an application condition, changing content of the processing in accordance with a rule associated with the application condition. 
The limitations of determining a mode of processing from the processing request and responsive to determining that the mode of processing satisfies an application condition, changing content of the processing in accordance with a rule associated with the application condition are broad enough to encompass the mental process of looking at a request, determining how the request should be processed, and then looking in one place as opposed to another based on the determination. Other than reciting “using a processor,” nothing in the claim element 
Next, we look to the additional elements recited in the claim to assess whether or not they integrate the judicial exception into a practice application.  In claim 1, Applicant’s claimed “using a processor” and “processing a database object in accordance with a processing request” is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Turning attention now to Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions or rules applied using a generic computer component.  Considering the additional elements alone, as an ordered combination, and the claim as a whole, the claim is neither integrated into a practical application nor does it include significantly more than the abstract idea.  As such, the claim is not patent eligible.

Claims 2-5 inherit the same deficiencies noted above with respect to independent claim 1 based on their dependence.  Turning attention now to the contingent limitations introduced by each of these claims, Applicant’s attention is drawn to MPEP 2111.04(II) which states the following (emphasis added): 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
  Accordingly, these additional contingent elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Considering the additional elements alone, as an ordered combination, and the claims as a whole, the claims are neither integrated into a practical application nor do they include significantly more than the abstract idea.  As such, the claims are not patent eligible.

Independent claim 8 recites the same “processing a database object in accordance with a processing request, determining the mode of the processing request and responsive to determining that the mode of processing satisfies an application condition, changing content of the processing in accordance with a rule associated with the application condition” as discussed above for independent claim 1.  Accordingly, the analysis of those identical limitations is identical to that provided above for claim 1.  Independent claim 8 additionally provides for “a hardware processor programmed to initiate the following executable operations” which is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 

Independent claim 13 recites the same “processing a database object in accordance with a processing request, determining the mode of the processing request and responsive to determining that the mode of processing satisfies an application condition, changing content of the processing in accordance with a rule associated with the application condition” as discussed above for independent claim 1.  Accordingly, the analysis of those identical limitations is identical to that provided above for claim 1.  Independent claim 13 additionally provides for “a hardware storage device having program code stored thereon, the program code executable, which when executed by a hardware processor, causes the hardware processor to perform” which is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Turning attention now to Step 2B, the claim does not recite additional elements 

Note: Claims 9-12 and 14-17 recite substantially equivalent limitations as those discussed above regarding claims 2-5.  However, insofar as claims 9-12 and 14-17 are directed towards system and product claims, MPEP 211.04 requires that the broadest reasonable interpretation of these claims requires structure for performing the function should the contingent conditions occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

Claims 9-12 and 14-17 inherit the same deficiencies noted above with respect to independent claims 8 and 13 based on their dependence.  Turning out attention to the additional limitations presented by each of these dependent claims: 
Claims 9 and 14 introduce “wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, and the rule corresponding to 3Application No.: 14/329,621 the application condition is a rule for making a change so that a 
Claims 10 and 15 introduce “wherein, if a mode of readout processing based on a data readout request specifying an item to be read out satisfies a predetermined application condition, and the rule corresponding to the application condition is a rule for making a change so that a data readout result of a particular item is not outputted, the changing content of the processing comprises changing the readout processing based on the readout request so that a readout of data of the item is not performed.”
Claims 11 and 16 introduce “wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises outputting, instead of data obtained as a result of the processing, information about the data, in accordance with the rule.”
Claims 12 and 17 introduce “wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises deleting data minus a predetermined amount from the data obtained as a result of the processing thereby to output the predetermined amount of data, in accordance with the rule.”
The additional limitations presented by each of claims 9-12 and 14-17 are broad enough to each encompass the mental process of looking at a request, determining how the request should be processed based on a set of factors, and then selecting a particular output based on the factors considered. Nothing in the claims precludes these step from being performed mentally with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Yamazaki hereinafter) US Patent No. 5204939 issued April 20, 1993 in view of Roth US Patent 20170118216 filed Jan. 4, 2017. 

Regarding Claims 1, 8, and 13, Yamazaki discloses a method, comprising: 
processing an object in accordance with a processing request ( Fig. 1, the rule base source is a database containing knowledge source blocks. Each knowledge source block is processed/executed, when it is run by a computer processor as shown in Col. 2, line 67, Yamazaki, the processing is performed in response to a request to process one of the knowledge sources as shown in Col. 3, lines 1-17, wherein the table corresponds to an object, Yamazaki); 
determining a mode of processing from the processing request (FIGS. 9-10, the diamonds represent “Yes-No” decision points to determine a mode of processing. For example, “Condition of Rule 1” is a selectable mode of processing the request. Each of the “Conditions” 1…n is a selectable mode of processing, Yamazaki); and 
responsive to determining that the mode of processing satisfies an application condition (FIGS 9-10, a condition is met by the answer “Yes” in the processing sequence, Yamazaki), changing content of the processing in accordance with a rule associated with the application condition using a processor (FIGS 9-10, if the condition of Rule 1 is met, the procedure of rule 1 is followed. If the condition of rule 1 is no longer met, but the condition of rule 2 is met, the procedure is changed to follow the procedure of rule 2. Note the similarity of these processes to FIG 4 in the present pending application, Yamazaki). 
Yamazaki discloses all the limitations as stated above. However, Yamazaki doesn’t explicitly disclose a database object. On the other hand, Roth disclose database object as shown 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Roth teaching in the Yamazaki system, since Yamazaki discloses the claimed processing objects according the processing request and Roth disclose the document in a database which corresponds to the database object. Skilled artisan would have been motivated to make such modification to incorporate the database object taught by Roth in the Yamazaki system in order to apply the proper rules to the database object based on the type of data and to control the access policy as shown in Para. 18 of Roth.
In addition Claim 8 recites 
A hardware processor programmed to initiate the following executable operations (Fig. 2, Col. 1, lines 36-62, wherein the computer corresponds to hardware processor, Yamazaki). 

Claims 2-5, 9-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Yamazaki hereinafter) US Patent No. 5204939 issued April 20, 1993 in view of Roth US Patent 20170118216 filed Jan. 4, 2017 and further in view of Vaughn et al. (Vaughn hereinafter) US Patent No. 8805883 issued Aug. 12, 2014 and filed Aug. 18, 2006.  

Regarding Claims 2, 9, and 14, Yamazaki in view of Roth discloses all the limitations as stated above.
 However, Yamazaki in view of Roth doesn’t explicitly disclose a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application 
On the other hand, Vaughn discloses as shown in Fig. 2, step 200, the setting of request condition which satisfied the predetermined condition such as 50% discount for age 204, discount 25% for age 206 and the default 208 and as shown in Col. 4, lines 1-6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Vaughn teaching in the combination of Yamazaki in view of Roth system. Skilled artisan would have motivated to make such modification to determine which age receives what discount as shown in Vaughn Col. 4, lines 17-31. 

Regarding Claims 3, 10 and 15, Yamazaki in view of Roth discloses all the limitations as stated above. However, the combination of Yamazaki in view of Roth doesn’t explicitly disclose  a method wherein, if a mode of readout processing based on a data readout request specifying an item to be read out satisfies a predetermined application condition, and the rule corresponding to the application condition is a rule for making a change so that a data readout result of a particular item is not outputted, the changing content of the processing comprises changing the readout processing based on the readout request so that a readout of data of the item is not performed. On the other hand, Vaughn disclose a method wherein, if a mode of readout processing based on a data readout request specifying an item to be read out satisfies a predetermined application condition, and the rule corresponding to the application condition is a rule for making a change so that a data readout result of a particular item is not outputted, the changing content of the processing comprises changing the readout processing based on the readout request so that a 

Regarding Claims 4, 11, and 16, Yamazaki in view of Roth discloses all the limitations as stated above. However, Yamazaki in view of Roth doesn’t explicitly disclose a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises outputting, instead of data obtained as a result of the processing, information about the data, in accordance with the rule. Oh the other hand, Vaughn disclose a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises outputting, instead of data obtained as a result of the processing, information about the data, in accordance with the rule as shown in Fig. 3, wherein the Non-Personalized Web Page 303 corresponds to outputting, instead of data obtained as a result of the processing which is the Personalized Web Page 302, information about the data which is the default published system, 306 as shown in Col. 4, lines 37-40, wherein the uniform, non-personalized content corresponds to outputting, instead of data obtained as a result of the processing, information about the data. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Vaughn teaching in the combination of 

Regarding Claims 5, 12, and 17, Yamazaki in view of Roth discloses all the limitations as stated above. However, Yamazaki in view of Roth doesn’t explicitly disclose a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises deleting data minus a predetermined amount from the data obtained as a result of the processing thereby to output the predetermined amount of data, in accordance with the rule. On the other hand, Vaughn disclose  a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises deleting data minus a predetermined amount from the data obtained as a result of the processing thereby to output the predetermined amount of data, in accordance with the rule as shown in Fig. 2, step 208, wherein the default 208, showing the data minus the discounts which is presented to certain age window, Col. 4, lines 17-25. It would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate Vaughn teaching in the combination of Yamazaki in view of Roth. Skilled artisan would have been motivated to make such modification to present only the information related to the user as shown in Col. 4, lines 54-67, Vaughn.

Response to Arguments
Applicant’s arguments as stated below, have been fully considered and are persuasive.  Therefore, the 102 and 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Examiner disagrees. The court has found the use of generic computer recited in a claim may still considered a mental process. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc.,793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.”

Point of Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156